DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7-8, It is not clear how the two VLANs are interconnected via two or more bridges. As recited, the two bridges can be in serial connection or in parallel connection, thus making the connection ambiguous. Further, at lines 9-11, it is not clear whther “a bridge of the second VLAN” and “the bridge of the second VLAN” is implying that each VLAN has its own bridge (which is questionable because bridge(s) connect two or more VLANs). 

In claim 4, there is the same ambiguity as the one pointed out above for claim 3. 
Claims 9-20 are indefinite for the same reasons as addressed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jetcheva et al., US 10,505,845 (Jetcheva) in view of Rachlin, US 2018/0109654. 
Jetcheva discloses techniques for enabling the efficient operation of arbitrarily interconnected mesh networks. 
Regarding claim 1, Jetcheva teaches a system for preventing switch loops in a layer 2 network (“Using assigned identifiers, forwarding loops are prevented”, see Abstract; “layer-2 transport”, see col. 4, line 50 and col. 5, line 7), comprising: a plurality of virtual local area networks (VLANs), each VLAN comprising a plurality of bridges (mesh networks shown at Fig. 1); and a plurality of end nodes connected to the two or more VLANs via a plurality of network interface cards (NICs), the plurality of end nodes comprising a computer comprising a 
Regarding claim 2, Jetcheva teaches that the second instance of the broadcast packet is received at the bridge of the second VLAN after the first instance of the broadcast packet is received at the bridge of the second VLAN (duplicate detection taught at col. 12, lines 53-59).
Regarding claim 3 and 4, the limitations are vague and indefinite and the mesh network shown at Fig. 3 of Jetcheva seem to teach the limitation.
 
Allowable Subject Matter
Claims 5-8, 13-16, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cai et al. PG Pub. teaches preventing loop formations by disabling the links which are not part of the tree ([0034]-[0035]). 
Mahajan et al. patent teaches identifying and blocking ports at which messages are looped-back to the transmitting port, thereby avoiding the creation of network loops. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472